Title: General Orders, 25 April 1777
From: Washington, George
To: 



Head-Quarters, Morristown April 25th 1777.
CorkeDublin.


Colonels or commanding Officers of Corps must cause their regimental Pay-Masters to make up their Abstracts to the 1st of this month, and order them to attend at the Pay-Master General’s, for the money—Proper attention to the General Orders of this nature, issued on the 21st of last month, would not only have removed the Complaints of the Soldiers, for want of their pay, too frequently made to the Commander in Chief, but would have saved them much trouble in settling their accounts for money drawn upon account—The most punctual obedience must be paid to this order. No excuse for delay can, or will be, admitted.
They are also directed to make a return of their Surgeons and Mates, and to desire the Surgeons to make returns of the medicines, and instruments in their possession to the Director General at Head Quarters, on Monday next.

The Adjutant General will transmit Copies of these orders immediately, to all the Gentlemen concerned.
The officer of the day in visiting the Guards is to be particularly attentive to see that the Guard Houses are clean and in good order, particularly the Provost-Guard, which is to be clean’d every day; the rooms where the prisoners are confined, as well as the Guard-room—The officer relieving a Guard is to see that the old-Guard have clean’d & swept the house before he relieves them.
